Peters, J.
concurred in the opinion of Judge Brainard relative to the sufficiency of the information, and the admissibility of the witness, but not in his result or reasons. He thought the judgment was erroneous, because the county court did not award to the owner of the property stolen treble the value thereof, besides further punishing the offender by whipping, &c. That the owner was admissible as a witness, on the same principle that informers against counterfeiters, &c. are constantly admitted, though entitled to a premium, on conviction of the offender: And that the liability of the inn-keeper was neither encreased nor diminished, by the event. He referred to Capron v. Van Noorden, 2 Cranch 126. Loomis v. Tyler, 4 Day 141. 2 Swift’s Dig. 319. 1 Phill. Evid. 98. Commonwealth v. Andrews, 2 Mass. Rep. 14. 409. Commonwealth v. Moulton, 9 Mass. Rep. 30.
Judgment to be affirmed.